Citation Nr: 0408379	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  95-09 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to a rating in excess of 10 percent from 
January 25, 1994, and 40 percent from January 8, 2001, for 
service-connected lumbosacral strain and degenerative disc 
disease of the lumbosacral spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991, to include a tour of duty in Southwest Asia during the 
Persian Gulf War.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 RO decision, which denied service 
connection for a neck disability and headaches, and which 
granted service connection and a 10 percent rating for 
lumbosacral strain, effective from January 25, 1994.  The 
veteran appealed for service connection and a higher rating, 
respectively.  In a March 2002 decision, the RO granted a 40 
percent rating for the service-connected lumbosacral strain, 
effective from January 8, 2001.  The veteran continued his 
appeal for a higher rating.  In a January 2003 supplemental 
statement of the case, the RO granted service connection for 
degenerative disc disease of the lumbosacral spine, thereby 
combining it with the service-connected lumbosacral strain.  

In September 2003, the veteran appeared at the RO and 
testified at a video conference hearing, conducted by the 
undersigned Veterans Law Judge sitting in Washington, D.C.; a 
transcript of the hearing is associated with the claims file.

The Board notes that in May 2002, the veteran applied to 
reopen his claim of entitlement to secondary service 
connection for a knee disability.  The matter has not been 
adjudicated and is referred to the RO for appropriate action. 

The issues on appeal are being remanded to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain contemporary medical opinions as to the 
etiology and/or severity of the disabilities at issue.

First, at the time of his September 2003 hearing, the veteran 
identified having received recent treatment from Drs. Ufondu 
and Mutari.  The veteran later submitted additional medical 
evidence from a chiropractor but did not indicate whether 
evidence from Drs. Ufondu and Mutari was available.

Second, the veteran has disagreed with the ratings assigned 
to his lumbar spine disability.  His representative has noted 
that examination was last conducted in 2002, and, in a 2003 
statement the veteran asserted an increase in severity since 
the last examination.  He also identified experiencing 
additional symptoms since that examination.  As such, a more 
contemporary examination is indicated.

The Board also notes that during the pendency of the 
veteran's appeal, the diagnostic criteria for evaluating 
disabilities of the spine were revised, effective September 
23, 2002 and again effective September 26, 2003.  See 
67 Fed. Reg. 54,345-49 (August 22, 2002); 67 Fed. Reg. 
51,454-58 (August 27, 2003).  Where the law or regulation 
changes after a claim has been filed but before the 
administrative or judicial appeal process has been concluded, 
the veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new regulation, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 (April 10, 
2000), published at 65 Fed. Reg. 33,422 (2000).  In this case 
the veteran was only advised as to the changes in the law 
effective in 2002, and not as to the changes effective 
September 26, 2003.  Thus, additional notice is needed to 
avoid prejudicing the veteran.

Third, the Board is also of the opinion that a VA examination 
opinion relevant to the onset and etiology of the veteran's 
claimed neck disability is warranted in this case.  The Board 
notes, in particular, that service records include note of 
spinal problems to include at the thoracic spine level and 
that the October 2003 examination report from E. Groteke, 
D.C., includes diagnoses as follows:  lumbar discogenic 
syndrome - military related injury; cervico-thoracic 
myofascitis - secondary; and, cervico-cranial syndrome - 
secondary.  The opinions and conclusions offered by 
Dr. Groteke as to neck problems being secondary to service-
connected lumbar problems are in conflict with those offered 
by the September 2002 VA examiners.  None of the opinions 
includes a detailed rationale fully explaining the 
significance, if any, of in-service notations relevant to the 
lumbar and thoracic regions or the post-service period 
without documented neck symptoms.  Thus, a clarifying opinion 
would be useful in determining the nature and etiology of 
neck/cervical spine disability.

Finally, an opinion as to the etiology of headaches is needed 
in this case.  The veteran is service-connected for 
depression and for lumbar spine disability and has asserted 
that his headaches, if not aggravated during his active 
service, were aggravated by his service-connected 
disabilities.  The medical evidence of record does not 
address the veteran's contention relevant to secondary 
service connection.  As the veteran has not been afforded a 
VA examination in order to ascertain the nature and etiology 
of his claimed headaches, the RO should arrange for such.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for headache, cervical spine 
or lumbar spine complaints.  In 
particular, the veteran should provide 
information relevant to Drs. Ufondu and 
Mutari.  After receiving this information 
and any necessary releases, the RO should 
take all appropriate steps to obtain 
copies of identified records for 
association with the claims file. 

2.  The RO should arrange for the veteran 
to undergo VA orthopedic and neurologic 
examinations in order to determine the 
current nature and etiology of headaches 
and cervical spine disability, and in 
order to ascertain the nature and severity 
of current residuals of service-connected 
lumbar spine disability.  The claims 
folder must be made available to and 
reviewed by the examiner(s) in conjunction 
with the examination(s).  A complete 
rationale for all opinions expressed 
should be provided.  

a)  Pertinent to headaches, the examiner 
should elicit from the veteran a history 
of his headaches prior to, during, and 
after service.  The examiner should 
determine whether the veteran's headaches 
are attributable to any separate 
disability, or, whether such may be 
associated as a symptom of diagnosed 
psychiatric disability, lumbar spine 
disability or cervical spine disability.  
The examiner should include comment as to 
whether current headaches are the same as 
those noted at service entrance.  The 
examiner is particularly requested to 
address whether it is at least as likely 
as not that a current headache disability 
is causally related to the veteran's 
service-connected lumbosacral strain and 
degenerative disc disease of the 
lumbosacral spine or to his service-
connected dysthymic disorder, or to any 
treatment including medication for either 
service-connected disorder?  If the 
veteran's service-connected disabilities 
are not determined to have caused the 
veteran's current headaches, the examiner 
should address whether headaches have 
increased in severity due to any service-
connected disability.  

b)  Pertinent to the veteran's claimed 
neck disability, the examiner is 
requested to identify all existing 
disabilities of the cervical and thoracic 
spine and to provide an opinion as to 
whether it is more likely, less likely, 
or at least as likely as not that each i) 
had its onset during active service or is 
otherwise directly related to active 
service; ii) was caused by, or worsened 
in severity due to service-connected 
lumbosacral disability.

c)  Pertinent to the low back, the 
examiner should report active and passive 
ranges of lumbar motion and include 
comment as to the presence and degree or 
absence of any objective evidence of 
pain, as well as the presence and degree 
or absence of incoordination, weakness, 
fatigue, atrophy or skin changes.  The 
examiner should comment as to the 
presence or absence of additional 
functional impairment on use or during 
flare-ups.  The examiner should comment 
as to the presence or absence of 
ankylosis.  The examiner should 
specifically identify any evidence of 
neuropathy or other neurological deficit 
due to the service-connected disability, 
to include characteristic pain, 
demonstrable muscle spasm, and absent 
ankle jerk.  In addition, the examiner 
should elicit history concerning the 
frequency and duration of incapacitating 
episodes necessitating bed rest and 
treatment by a physician.  The examiner 
should also provide an opinion concerning 
the impact of the low back disability on 
the veteran's ability to work.  The 
examiner is further requested to comment 
on whether the veteran's subjective 
complaints are supported by and 
consistent with the clinical evidence of 
record.



3.  Thereafter, the RO should then review 
the claims file and ensure that all other 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and its implementing 
regulations, 38 C.F.R. § 3.159 (2003), are 
fully complied with and satisfied.  This 
includes advising the veteran as to what 
specific evidence and information, if any, 
he is responsible for providing to VA; 
what evidence VA will obtain on his 
behalf; to submit any relevant evidence in 
his possession; and assisting the veteran 
by obtaining identified evidence to 
substantiate his claims.

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to service 
connection for headaches and neck 
disability.  The RO should also 
readjudicate the appeal as to the 
propriety of the evaluations assigned to 
service-connected lumbosacral strain and 
degenerative disc disease, to include 
consideration of the former and revised 
criteria for evaluating intervertebral 
disc syndrome and spinal disabilities, 
and to include consideration of the 
propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefits sought are not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case.  That supplemental statement of the 
case should include a recitation of the 
recent regulatory amendments pertinent to 
the evaluation of spinal disabilities, a 
recitation of the evidence considered in 
re-adjudicating the claims, and the 
reasons and bases for the determinations 
made as to service connection and the 
propriety of the assigned rating(s).  The 
veteran and his representative should be 
given the appropriate period of time to 
respond to the supplemental statement of 
the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


